DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 09/14/2021 has been entered.
 
Status of Claims
Claims 1-2 and 5-6 are amended. 
Claims 1-6 are pending in the application and are presented to be examined their merits. 
Response to Arguments
Regarding 35 U.S.C. 112
There remain issues in the amended claim(s). Claims 1-6 recite a method. When a method claim that does not say what structure performs each step, “’The Federal Circuit has explained that a specification cannot always support expansive claim language and satisfy the requirements of 35 U.S.C. 112 "merely by clearly describing one embodiment of the thing claimed.’ LizardTech v. Earth Resource Mapping, Inc., 424 F.3d 1336, 1346, 76 USPQ2d 1731, 1733 (Fed. Cir. 2005). The issue is whether a person skilled in the art would understand applicant to have invented, and been in possession of, the invention as broadly claimed. In LizardTech, claims to a generic method of making a seamless discrete wavelet transformation (DWT) were held invalid under 35 U.S.C. 112, first paragraph, because the specification taught only one particular method for making a seamless DWT and there was no evidence that the specification contemplated a more generic method. ‘[T]he description of one method for creating a seamless DWT does not entitle the inventor . . . to claim any and all means for achieving that objective.’ LizardTech, 424 F.3d at 1346, 76 USPQ2d at 1733.” MPEP 2161.01 I

Regarding 35 U.S.C. 102

The Applicant asserts, “As amended, independent Claim 1 recites, in part, "determining, by the diversity analysis system, substitute entity data for the missing portion of the entity data at least in part by locating one or more substitute entities that have the substitute entity data that corresponds to the missing portion of the entity data." Support for the amendments may be found, without limitation, in Paragraphs [00200]-[00201] of the Specification. 
According to the Applicant’s specification,
 “[00199] FIG. 17 illustrates a flowchart 1700 of an example method for synthesizing a portion of data missing for entities in a portfolio. The method may include a step 1705 of calculating a ratio of entity types of the plurality of entities in a cyber risk portfolio. For example, a ratio of a portfolio could include 50% technology, 30% retail, 10% healthcare, and 10% logistics. The overall portfolio includes 500 entities, but data is missing or incomplete for 150 of the entities. 
[00200] Thus, the method can comprise a step 1710 of locating substitute entities for the portion of the plurality of entities that are missing a portion of the entity data in accordance with the ratio of entity types. For example, the system can look for portfolios with similar ratios that have complete entity records. If no corresponding portfolios are found, individual complete records for entities that correspond to the desired entity types can be located. 
[00201] These entities are generally referred substitute entities and these substitute entities have substitute entity data that corresponds to the missing entity data.”

The Applicant asserts that, “Martinez does not disclose these limitations.”
The Examiner disagrees with the Applicant’s characterization of the claim language. Although it is agreed that during patent examination, the pending claims must be "given their broadest reasonable interpretation consistent with the specification." [ see e.g., The Federal Circuit’s en banc decision in Phillips v. AWH Corp., 415 F.3d 1303, 1316, 75 USPQ2d 1321, 1329 (Fed. Cir. 2005) expressly recognized that the USPTO employs the "broadest reasonable interpretation" standard: “The Patent and Trademark Office ("PTO") determines the scope of claims in patent applications not solely on the basis of the claim language, but upon giving claims their broadest reasonable construction "in light of the specification as it would be interpreted by one of ordinary skill in the art." In re Am. Acad. of Sci. Tech. Ctr., 367 F.3d 1359, 1364[, 70 USPQ2d 1827, 1830] (Fed. Cir. 2004). [Indeed] The rules of the PTO require that application claims must "conform to the invention as set forth in the remainder of the specification and the terms and phrases used in the claims must find clear support or antecedent basis in the description so that the meaning of the terms in the claims may be ascertainable by reference to the description." 37 CFR 1.75(d)(1). see also MPEP 2111], it should be noted that  "Interpretation of descriptive statements in a patent’s written description is a difficult task, as an inherent tension exists as to whether a statement is a clear lexicographic definition or a description of a preferred embodiment. The problem is to interpret claims ‘in view of the specification’ without unnecessarily importing limitations from the specification into the claims."); Altiris Inc. v. Symantec Corp., 318 F.3d 1363, 1371, 65 USPQ2d 1865, 1869-70 (Fed. Cir. 2003)[see MPEP 2111.01 II]
  Herein, the Examiner has interpreted the limitation of  “entity” or “entities” to mean “sector” or “sectors”. Martinez discloses providing risk assessments, “to identify and prioritize critical assets,…in critical sectors.” Using VARM process to conduct risk assessments on…critical sector’s infrastructures, including but not limited to (e.g., electricity, water, gas, etc., [see Martinez [0008],[0009], [0052], [0203]].
It is being interpreted that, “substitute entity data” is a type of data that may be a replacement or substituted. Martinez discloses in paragraph [0129] that, “…another risk management strategy is identified and evaluated and the process continues.” It is being submitted that “another risk management strategy” that is identified suggest new or substitute data or “process”. It also being submitted that part of VARM risk determination in Martinez would require the collection, storage and analytics (comparison) of risk data [0009-0010].
The amended claim language of “a diversity analysis system” in the claim is indefinite because the “system” may be a process or method itself or a combination of hardware and software.  Thus it is not clear as to whether the claim is software per say or not.

Examiner’s Comments

Intended Use
MPEP 2103 I C

Claim 1 recites, “determining a set of computer network changes to reduce…”






Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-6 of the claimed invention are directed to non-statutory subject matter.  The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because under the broadest reasonable interpretation of the claims, “the method” as claimed, including amended limitation of “a diversity analysis system” can be considered “software per se” because  the claims are claimed without any structural recitations.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

Claim(s) 1-6 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by MARTINEZ et al (US 2014/01327257).
Claim 1 recites MARTINEZ disclose a method [0008], comprising:
 for each of a plurality of entities in a portfolio,
receiving, by a diversity analysis system, entity data that is indicative of entity attributes [¶0009-lines 11-20], [¶0010] ;
determining, by the diversity analysis system, that the received entity data for at least some of the plurality of entities is missing a portion of the entity data that is required to assess likelihood of cyber security failure; [¶0129-lines 12-16]
determining, by the diversity analysis system, substitute entity data for the missing portion of the entity data at least in part by locating one or more substitute entities that have the substitute entity data that corresponds to the missing portion of the entity data; [¶0129-lines 12-16]
comparing, by the diversity analysis system, a combination of the received entity data and the substitute entity data for the missing portion of the entity data for each of the plurality of entities to each other; [¶0192-¶0193]
assessing a likelihood of a cyber security failure in a computer network of an entity of the
plurality of entities based at least in part on the combination of the received entity data and the substitute entity data [¶0009] and
based at least in part on the assessing of the likelihood of the cyber security failure in the
computer network of the entity, [¶0096] [¶0049], [¶0141]
	determining a set of computer network changes to reduce the likelihood of the cyber security
failure in the computer network of the entity [¶0058]

Claim 2 recites, “wherein determining the substitute entity data comprises: 
comparing the plurality of entities of the portfolio that is missing a portion of the entity data to entities with complete entity data, and 
generating a synthesized portfolio, the generating comprising: 
selecting the entities with complete entity data;
based at least in part on the comparison of the plurality of entities of the portfolio that is missing a portion of the entity data to entities with complete entity data, replacing
  the plurality of entities that is missing a portion of the entity data  with the selected entities with complete entity data based and 
wherein the entities with complete entity data are within additional portfolios that are similar in entity composition to the synthesized portfolio. (FIG. 10)(1004)(1006) [¶0130]


Claims 3 recites, “further comprising substituting entity data, from the selected entities having
the complete entity data, for the portion of the entity data that is missing, such that a likelihood of a
cyber security failure for the synthesized portfolio mimics a likelihood of a cyber security failure of other
similar portfolios. [0130]

Claim 4 recites, “further comprising based on the synthesized portfolio, generating another
synthesized portfolio and calculating a diversity score. [0129-lines 12-16]

Claim 5 recites, further comprising creating, based at least in part on a set or resynthesized portfolios, a range of diversity scores. [260, liens 6-11]

Claim 6 recites, further comprising automatically recommending, based on the assessed likelihood of cyber security failure, at least some of the determined set of computer network changes [0058], [0134], [0140].

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL S FELTEN whose telephone number is (571)272-6742. The examiner can normally be reached Flex.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Calvin L Hewitt can be reached on 5712726709. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DANIEL S FELTEN/Primary Examiner, Art Unit 3692